  Case 8:19-cv-01057-GLS-DJS Document 32 Filed 08/02/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
MICHAEL E. KING,
                                                       8:19-cv-1057
                        Plaintiff,                     (GLS/DJS)

                  v.

BOB ROSS et al.,

                   Defendants.
________________________________

                             SUMMARY ORDER

      Plaintiff pro se Michael E. King commenced this action against

defendants Bob Ross, Katie Kitzpatrick, Jessica Cole, and St. Joseph’s

Rehabilitation Center, Inc., alleging claims pursuant to Title VII of the Civil

Rights Act of 1964,1 the First Amendment, and New York State law.

(Compl., Dkt. No. 1.) Specifically, the complaint alleges that King was

terminated from his position as a peer specialist at St. Joseph’s, and was

otherwise treated in a hostile fashion, due to his race and religion; that St.

Joseph’s violated his contract by failing to pay certain wages; and that he

was not allowed to pray. (See generally id.) The following claims survived

initial review of the complaint: (1) a Title VII claim; (2) a New York Human


       1
           See 42 U.S.C. §§ 2000e-2000e-17.
 Case 8:19-cv-01057-GLS-DJS Document 32 Filed 08/02/21 Page 2 of 5




Rights Law claim; and (3) a breach of contract claim. (Dkt. Nos. 5, 7.)

      King telephonically attended a Rule 16 initial conference held on

February 19, 2020, but he subsequently failed to provide Rule 26

disclosures, did not respond to document production requests under Rule

34, and failed to attend his deposition as noticed under Rule 30. (Dkt.

No. 30 at 3-4.) In August 2020, Magistrate Judge Daniel J. Stewart held a

telephone conference as a result of King’s inaction. (Id.; Dkt. No. 26.) At

that conference, King explained that “he was under the care of a doctor

due to mental health issues,” and said that he had not turned over certain

evidence because “he was overwhelmed” and because “defense counsel

had not provided him with discovery.” (Dkt. No. 30 at 4-5.) Judge Stewart

explained the consequences of continuing to ignore his discovery

obligations, and provided defendants with the opportunity to move to

dismiss. (Id.)

      Defendants then filed the pending motion to dismiss, which King did

not oppose. (Dkt. Nos. 27, 29.) Defendants argue that the complaint

should be dismissed due to King’s failure to prosecute the action and

comply with the court’s discovery orders and directives. (Dkt. No. 27.)

      On July 8, 2021, Judge Stewart issued a Report-Recommendation

                                      2
 Case 8:19-cv-01057-GLS-DJS Document 32 Filed 08/02/21 Page 3 of 5




and Order (R&R), which recommends that defendants’ motion to dismiss

be denied with leave to renew if King does not fulfill his discovery

obligations within sixty (60) days from the date of this Summary Order.

(Dkt. No. 30.) Defendants filed timely objections to the R&R. (Dkt.

No. 31.) For the reasons that follow, the R&R is adopted in its entirety, and

defendants’ motion to dismiss is denied with leave to renew after sixty days

from the date of this Summary Order.

      Before entering final judgment, this court routinely reviews all report

and recommendation orders in cases it has referred to a magistrate judge.

If a party has objected to specific elements of the magistrate judge’s

findings and recommendations, this court reviews those findings and

recommendations de novo. See Almonte v. N.Y. State Div. of Parole, No.

Civ. 904CV484, 2006 WL 149049, at *3 (N.D.N.Y. Jan. 18, 2006). In

cases where no party has filed an objection, or only vague or general

objections have been filed, this court reviews the findings and

recommendations of the magistrate judge for clear error. See id. at *5.

      Defendants object to Judge Stewart’s statement in the R&R that he

considered “the fact that it appears that [d]efendants have . . . not provided

discovery to [King]” when making his recommendation. (Dkt. No. 30 at 6;

                                      3
  Case 8:19-cv-01057-GLS-DJS Document 32 Filed 08/02/21 Page 4 of 5




Dkt. No. 31 at 1.) The court notes that defendants have submitted

documentation, which appears to show that they have, indeed, provided

discovery to King. (Dkt. No. 31, Attach. 1 at 2-3.) However, the crux of the

R&R, in the court’s view, is that King, as a pro se litigant, should be

afforded additional time to comply with Judge Stewart’s discovery orders

before his case is dismissed due to difficulties brought about by King’s

“emotional well-being” and the COVID-19 pandemic. (Dkt. No. 30 at 5-8.)

As such, the challenged statement does not affect the validity of the R&R.

      The court has reviewed the remainder of the R&R for clear error,

and, having found no such clear error in Judge Stewart’s thorough analysis

of the relevant factors,2 the R&R is adopted in its entirety.

      Accordingly, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt.



       2
         In determining whether dismissal is appropriate here, Judge
Stewart properly considered the following factors: (1) the duration of
King’s failure to comply with court orders; (2) whether King was on notice
that failure to comply would result in dismissal; (3) whether defendants are
likely to be prejudiced by further delay in the proceedings; (4) a balancing
of the court’s interest in managing its docket with King’s interest in
receiving a fair chance to be heard; and (5) whether a sanction less
drastic than dismissal has been adequately considered. See Baptiste v.
Sommers, 768 F.3d 212, 216 (2d Cir. 2014).
                                       4
  Case 8:19-cv-01057-GLS-DJS Document 32 Filed 08/02/21 Page 5 of 5




No. 30) is ADOPTED IN ITS ENTIRETY; and it is further

      ORDERED that defendants’ motion to dismiss for failure to prosecute

(Dkt. Nos. 27, 29) is DENIED with leave to renew in the event that King

does not fulfill his discovery obligations within sixty (60) days from the date

of this Summary Order; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

August 2, 2021
Albany, New York




                                       5
